69 F.3d 545
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Thaon TAPPAN, Plaintiff-Appellant,v.STATE OF OREGON;  Theodore R. Kulongoski, Attorney General;the District Court in the County of Douglas,Defendants-Appellees.
No. 94-36119.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 1, 1995.

Before:  BEEZER, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Richard Thaon Tappan interlocutorily appeals pro se the district court's denial of his motion for a temporary restraining order and preliminary injunction.  Because the district court subsequently dismissed Tappan's action, Tappan's interlocutory appeal is merged with the dismissal of the action.  See Securities & Exch.  Comm'n v. Mount Vernon Memorial Park, 664 F.2d 1358, 1361 (9th Cir.), cert. denied, 456 U.S. 961 (1982).  Tappan did not appeal the dismissal of his action, and, therefore, the appeal of the denial of his motion for injunctive relief is moot.  See Mount Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.1992) (stating that when underlying claims have been decided, the reversal of a denial of preliminary injunction would have no practical consequences, and the issue is therefore moot).  Accordingly, we dismiss Tappan's appeal of the denial of injunctive relief as moot.  See Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir.1985) (holding that federal courts lack jurisdiction to decide moot issues), cert. denied, 475 U.S. 1019 (1986).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3